Citation Nr: 0801678	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-02 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected seasonal allergic rhinitis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left wrist injury.  

3.  Entitlement to an initial compensable rating for service-
connected left wrist scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
February 1983, May 1988 to September 1988, September 1989 to 
February 2001, and October 2001 to December 2003.  See DD 
214s.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for a 
postoperative left wrist injury with a 10 percent evaluation 
and service connection for a left wrist scar and seasonal 
allergic rhinitis with noncompensable ratings.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in November 2007.  A 
transcript of the hearing is of record.  The veteran 
submitted additional evidence directly to the Board at the 
time of his hearing, which was accompanied by a waiver of RO 
consideration.  The evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2007).

During the November 2007 hearing, the veteran's 
representative asserted that the veteran was entitled to 
service connection for a sinus condition and a scar on his 
left elbow/arm due to service-connected residuals status-post 
left ulnar nerve transposition.  Review of the claims folder 
does not reveal that the RO has addressed these issues; 
therefore, they are REFERRED for appropriate action.  




FINDINGS OF FACT

1.  The veteran's service-connected seasonal allergic 
rhinitis is manifested by the need for allergy injections but 
not by polyps or by more than 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction on one 
side.  

2.  The veteran's service-connected left wrist injury is 
manifested by pain, tenderness and slight limitation of 
motion, but there is no objective evidence of ankylosis and 
no additional limitation due to pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  

3.  The veteran's service-connected left wrist scar is a 
level, residual scar measuring less than six square 
centimeters without tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture; it does not cause limitation of function of 
the veteran's wrist.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for service-connected seasonal allergic rhinitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected left wrist injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5215, 5024 (2007). 

3.  The criteria for an initial compensable disability rating 
for service-connected left wrist scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002) (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  

I.	Increased rating for seasonal allergic rhinitis

Service connection for seasonal allergic rhinitis was granted 
with a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6522, effective March 7, 2001.  See 
April 2002 rating decision.  Under this diagnostic code, a 10 
percent evaluation is assigned for allergic or vasomotor 
rhinitis without polyps but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side; a 30 percent evaluation is assigned 
if there are polyps.  

The veteran contends that he is entitled to a compensable 
rating for seasonal allergic rhinitis because he has been 
receiving allergy injections since January 1989, needs to 
take various medications in addition to the injections, and 
because the condition has affected his daily activities 
(unable to do things outdoors).  He also asserts that it 
causes heavy breathing, particularly at night.  The veteran 
reported that he sees a VA allergist once a year for an 
annual check up and to renew his injection medication when it 
runs out.  See November 2007 hearing transcript.  

The medical evidence of record reveals that the veteran has 
been prescribed self-injected allergy medication.  See e.g. 
April 2001 patient education note; May 2005 primary care 
clinic (PCC) note; allergy immunotherapy record (shots 
administered between November 2004 and June 2006).  The 
evidence of record also reveals that the veteran has received 
injections through his job at ExxonMobil and that he has been 
prescribed other medications to alleviate the symptoms 
associated with allergic rhinitis.  See VA records; statement 
submitted November 2007; record from ExxonMobil.  

The veteran underwent a VA compensation and pension (C&P) 
examination conducted by QTC Medical Services (QTC) in May 
2001.  He reported a problem with allergies since 1998 to 
include problems with grass, trees, dust and mold.  The 
veteran described itching and burning in his nose and throat 
and indicated that his allergies interfere with breathing 
through his nose.  The examiner noted a thick, foul-smelling 
discharge from the veteran's nose but reported that he did 
not have allergic attacks.  The veteran indicated that he had 
had allergy shots administered since 1989.  He used to 
receive them once or twice a week but at the time of the 
examination, was only receiving them once a week for grass 
and mold.  The veteran reported that the allergy shots are 
very effective and that as long as he gets the shot, he does 
not have any problems; if he misses one week, however, his 
eyes and nose will run.  The veteran indicated that his 
symptoms before receiving an allergy shot include problems 
breathing though his nose and constant burning and itching of 
his eyes.  He did not have shortness of breath, need the use 
of oxygen or a respirator, and did not require bed rest.  
Physical examination revealed that the veteran's nose and 
throat were clear and that x-ray of the veteran's sinuses was 
normal.  The impression made was that the veteran had 
allergies and that, by history, he was on treatment with 
allergy shots, though there was no pathology on examination.  

The veteran underwent a second QTC-conducted VA C&P 
examination in April 2004, at which time he reported 
interference with breathing through his nose and hoarseness 
of his voice.  He reported that these symptoms usually occur 
annually in October.  The veteran indicated that he continued 
to receive allergy shots on a daily basis but denied any 
functional impairment or time lost from work.  An ear, nose 
and throat examination was normal and the examiner reported 
that there was no change in the established diagnosis of 
seasonal allergic rhinitis.  

The most recent QTC-conducted VA C&P examination was 
conducted in April 2007.  The veteran reported that he 
continued to suffer from year long allergies and that he was 
also having sinus problems.  He indicated interference with 
breathing through his nose, purulent discharge from his nose, 
and hoarseness of the voice.  The functional impairments 
associated with his condition were difficulty breathing 
through his nose, an inability to sleep, and an inability to 
be near fragrances or cat hair.  Examination of the veteran's 
nose revealed no nasal obstruction, no deviated septum, no 
partial loss of the nose or ala, and no scar or 
disfigurement.  There was no rhinitis noted during 
examination of the nose.  The examiner reported that there 
was no change in the diagnosis of seasonal allergic rhinitis 
based on the subjective history of seasonal allergies that 
the veteran takes regular medications for and the objective 
evidence that the veteran takes regular medication.  The 
examiner also reported an absence of bacterial rhinitis.  

The evidence of record does not support the assignment of a 
compensable evaluation for seasonal allergic rhinitis.  While 
the Board sympathizes with the veteran and acknowledges his 
contentions, the April 2007 examination found no evidence of 
obstruction of the nasal passage and there is no medical 
evidence to suggest that the veteran has nasal polyps.  See 
e.g. October 2001 adverse reaction/allergy note (no polyps); 
VA examination reports.  Moreover, no rhinitis or bacterial 
rhinitis was noted during the April 2007 examination.  In the 
absence of evidence that the veteran has greater than 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side, a compensable rating is not 
warranted pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2007).  

II.	Increased rating for left wrist injury

The April 2002 rating decision also granted service 
connection for postoperative left wrist injury.  A 10 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5215 and 5024, effective March 7, 2001.  
Diagnostic Code 5215 provides the criteria for limitation of 
motion of the wrist.  A 10 percent rating is provided for 
dorsiflexion of the wrist less than 15 degrees and for palmar 
flexion of the wrist limited in line with forearm.  
Diagnostic Code 5024 provides that tenosynovitis is to be 
rated on limitation of motion of the affected part as 
degenerative arthritis.  As noted above, Diagnostic Code 5215 
governs limitation of motion of the wrist.  In assigning the 
10 percent evaluation, the RO noted that the veteran's left 
wrist showed fairly good range of motion but that there was 
pain on motion and complaints of instability, stiffness and a 
burning sensation.  Therefore, the RO considered the effects 
of pain due to arthritis in assigning the initial rating.  
See April 2002 rating decision; 38 C.F.R. § 4.45 (2007).  

The veteran contends that he is entitled to a rating in 
excess of 10 percent because of burning pain in his left 
wrist, the need for daily arthritis medication, and because 
he has to sleep with a brace so that he does not move his 
wrist.  He asserts that the pain is constant and that he 
cannot utilize his wrist.  The veteran also indicates that he 
has an ergonomic keyboard and pad to alleviate the pain and 
that he needs a break every 30 minutes.  See November 2007 
hearing transcript.  

During the May 2001 VA C&P examination, the veteran reported 
current symptoms of pain, weakness, stiffness, instability 
and lack of endurance.  He also noted a constant burning 
feeling in the left wrist, often so intense that it hurt to 
be touched or used to lift things, and constant discomfort.  
The veteran indicated that his condition was distressing on a 
daily basis and that nothing caused the flare-ups, the 
condition just remained constant.  He indicated that sleeping 
with two arm braces he received in March 2001 had helped.  
The veteran indicated that it hurt to type on the computer 
and to hold cooking pots.  He revealed that he had had 
numbness in the fingers and thumb prior to surgery but had 
not had such problems since then and since receiving splints.  

Physical examination of the veteran's bilateral wrists 
revealed that they appeared normal.  Range of motion testing 
revealed dorsiflexion to 50 degrees, palmar flexion to five 
degrees, radial deviation to 10 degrees and ulnar deviation 
to 25 degree, with pain at the end of each measurement.  The 
examiner reported that the veteran's left wrist was limited 
by pain.  Diagnostic testing revealed that the veteran's left 
wrist showed deformities of carpal bone with fusion 
consistent with prior surgery, but no dislocation.  The 
impression made was of decreased range of motion and abnormal 
x-ray consistent with residuals of left wrist fusion.  The 
examiner reported that the veteran's desk job was not 
affected but that he had greatly reduced use of the left hand 
which affects his daily activities.  

During the April 2004 VA C&P examination, the veteran 
reported that his wrist joint is always in pain, some days 
more than others, with constant symptoms that occur daily.  
He indicated that he could perform his daily functions but 
had to take 30 minute breaks from typing three times a day 
and could not lift heavy items.  The veteran denied 
incapacitation and indicated that he was taking daily 
medication and slept with two braces to stabilize his left 
arm and prevent his wrist from moving.  The veteran also 
reported functional impairment in that he had limited range 
of motion.  Range of motion testing of the veteran's left 
wrist revealed 20 degrees of dorsiflexion, 30 degrees of 
palmar flexion, five degrees of radial deviation and 10 
degrees of ulnar deviation.  The examiner reported pain, 
fatigue, weakness and lack of endurance but no ankylosis.  X-
rays of the left wrist showed carpal bony fusion and scaphoid 
resection.  The examiner reported that there was no change in 
the established diagnosis of postoperative left wrist injury.  

The most recent QTC-conducted VA C&P examination was 
performed in September 2006.  The veteran reported weakness, 
stiffness and limited flexibility in his left wrist.  He also 
indicated that his two left fingers and hand lock up at least 
once a week and that his wrist hurt from arthritis caused by 
removal of the bone.  He described constant, localized pain 
that is aching in nature and reported his pain was on a level 
nine out of ten.  The veteran indicated that the pain comes 
on its own and is relieved by medication such that he can 
function.  He denied being incapacitated by this condition or 
having any prosthetic implants.  The veteran described 
functional impairment due to limited flexibility.  Physical 
examination of the veteran's left wrist showed signs of 
tenderness.  Range of motion testing revealed dorsiflexion to 
70 degrees, palmar flexion to 80 degrees, radial deviation to 
20 degrees, and ulnar deviation to 45 degrees, with pain 
setting in during the last 10 degrees of each movement.  The 
examiner reported that the veteran's joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  An x-ray 
of the veteran's left wrist showed chronic subluxation at the 
radiocarpal joint.  Again, there was no change in the 
established diagnosis based on the veteran's subjective 
history and the objective examination.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected left 
wrist injury.  Though the evidence of record reveals that the 
veteran has received continual treatment related to his 
wrist, see VA treatment records, an increased rating is not 
warranted.  As an initial matter, the veteran is already in 
receipt of the maximum rating allowed under Diagnostic Code 
5215; therefore, a rating in excess of 10 percent is 
impossible.  The Board has considered the other diagnostic 
code related to the wrist, but is not applicable to the 
veteran's service-connected disability as there is no 
evidence of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2007).  

Consideration has also been given to whether an increased 
rating is warranted for the veteran's service-connected left 
wrist disability on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  As noted above, the 
RO has already considered pain on motion and complaints of 
instability and stiffness in assigning the initial 10 percent 
evaluation.  The evidence reveals that the veteran has only 
exhibited slight limitation of motion in his left wrist, and 
the most recent examination found that his left wrist's joint 
function has not been additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  See September 2006 examination report.  As 
such, there is no evidence to support a higher rating on the 
basis of limitation of function due to pain.  Further, 
because the veteran is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider 38 C.F.R. § 4.40 and 4.45.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

III.	Increased rating for left wrist scar

Lastly, service connection for a left wrist scar was granted 
with a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, effective March 7, 2001.  See 
April 2002 rating decision.  This diagnostic code provides 
the criteria for rating scars on the basis of limitation of 
function of the affected part, in this case, the wrist.  The 
rating criteria associated with limitation of motion of the 
wrist is found at 38 C.F.R. § 4.71a, Diagnostic Code 5215 and 
was discussed above.  

During the pendency of the veteran's appeal, the criteria for 
evaluating scars were amended, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (2002).  Both the old and new 
criteria apply, but the substantive new criteria cannot be 
applied before their effective date of August 30, 2002.  The 
Board notes that Diagnostic Code 7805 underwent no change 
pursuant to the August 2002 amendments, and also notes that 
an increased rating is not warranted under this diagnostic 
code since the veteran has never met the requisite limitation 
of motion in his left wrist so as to merit a compensable 
rating under Diagnostic Code 5215.  See VA examination 
reports.  

The Board must consider whether there are other 
manifestations of the service-connected scar that would 
support the assignment of a separate, compensable evaluation 
under another old or new diagnostic code.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation).  Neither old or new Diagnostic Code 
7800, which provides the criteria for rating disfiguring 
scars of the head, face, or neck, or old Diagnostic Code 
7802, which provided the criteria for scars resulting from 
second degree burns, apply in the instant case as the 
veteran's scar is located on his left wrist and is the result 
of surgery.  

Old Diagnostic Code 7803 provided a 10 percent evaluation for 
superficial, poorly-nourished scars with repeated ulceration 
and old Diagnostic Code 7804 provided a 10 percent evaluation 
for superficial scars that are tender and painful on 
objective demonstration.  

Under the new rating criteria, Diagnostic Code 7801 rates 
scars that are deep, or that cause limited motion, based on 
the area of the scars.  The minimum compensable rating of 10 
percent would require an area or areas exceeding 6 square 
inches (39 sq. cm.).  Diagnostic Code 7802 rates scars that 
are superficial and that do not cause limited motion, based 
on the area of the scars, with an area or areas of 144 square 
inches (929 sq. cm.) or greater required to support the sole 
compensable rating of 10 percent.  Diagnostic Code 7803 
provides a 10 percent rating for a superficial, unstable 
scar, and Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are painful on 
examination.  

The veteran's left wrist scar has been examined during three 
VA C&P examinations.  In May 2001, it was noted to be three 
and one-half inches long and located on the top of his left 
wrist.  It did not hurt or cause any problems and the veteran 
did not consider it to be a problem.  The examiner 
subsequently reported the scar's length to be seven 
centimeters by three millimeters and described it as linear, 
pale, soft, and even, without tenderness or adherence.  There 
was also no underlying tissue loss, disfigurement, keloid 
formation or limitation of function.  The scar was measured 
as eight by one-half centimeters during the April 2004 VA 
examination and was described as linear and level.  There was 
loss of motion due to the scar in that the veteran had 
decreased range of motion of the wrist, but no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
or abnormal texture.  During the September 2006 VA 
examination, the veteran's scar was described as level 
measuring about 10 centimeters by one-half of a centimeter.  
Again, no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture was noted.  An addendum indicates that the diagnosis 
was residual scar.  

The Board concludes that based on the findings during each VA 
examination, the veteran is not entitled to a compensable 
evaluation for his service-connected left wrist scar under 
any of the remaining old or new rating criteria specific to 
scars.  This is so because there is no evidence that the 
veteran's scar is deep and exceeds six square inches 
(Diagnostic Code 7801); covers an area equal to 144 square 
inches or greater (Diagnostic Code 7802); is superficial and 
poorly nourished with repeated ulceration or instability 
(Diagnostic Code 7803); or is superficial and tender and 
painful on examination (Diagnostic Code 7804).  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).


IV.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
April 2002 rating decision that is the subject of this 
appeal.  The veteran's disagreement with the initial ratings 
assigned for seasonal allergic rhinitis, left wrist injury 
and left wrist scar stems from his April 2003 notice of 
disagreement, which is subject to section 7105 procedures.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  The Board is 
bound to follow this precedent opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

The veteran was given Section 5103(a) notice in an October 
2003 Decision Review Officer (DRO) decision and statement of 
the case (SOC), which provided him with the pertinent rating 
criteria, to include the old and new criteria related to 
scars, and, therefore, provided information regarding the 
evidence necessary to establish a claim for increased rating.  
The October 2003 SOC also advised him of his and VA's 
respective duties in obtaining evidence and asked him to send 
any evidence in his possession that pertains to his claims.  
Accordingly, the duty to notify has been fulfilled concerning 
these claims.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See March 2006 letter.  The claims 
were readjudicated in several supplemental SOCs.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service medical and VA treatment records 
have been obtained and he was afforded several appropriate VA 
examinations in connection with his claims.  The Board 
acknowledges the assertions made by the veteran's 
representative that new VA examinations should be scheduled 
so as to afford the veteran an opportunity to be seen by 
specialists (allergist, neurologist, orthopedist) rather than 
QTC examiners, and for the conduction of various tests in 
relation to his rhinitis.  See November 2007 hearing 
transcript.  The Board disagrees.  The veteran has not been 
prejudiced by undergoing VA examinations conducted by QTC as 
the Board finds that his service-connected disabilities have 
been adequately addressed during each examination.  In 
addition, the veteran did not exhibit any symptoms of 
rhinitis during the most contemporaneous examination 
conducted less than one year ago and he has already been 
compensated for neurological problems associated with his 
service-connected left wrist disability.  See April 2007 
rating decision (service connection granted for residuals, 
status-post left ulnar nerve transposition associated with 
left wrist injury).  For these reasons, new examinations are 
not warranted for any of the veteran's disabilities.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

An initial compensable rating for seasonal allergic rhinitis 
is denied.  

An initial rating in excess of 10 percent for left wrist 
injury is denied.  

An initial compensable rating for left wrist scar is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


